Case 3:21-cv-00313-CHB Document 1-2 Filed 05/18/21 Page 1 of 14 PageID #: 7




             Exhibit A
            Case 3:21-cv-00313-CHB Document 1-2 Filed 05/18/21 Page 2 of 14 PageID #: 8

  AOC-E-105         Sum Code: Cl                                                       NOT ORIGINAL DOCUMENT
  Rev. 9-14
                                                                                       9Wi>urt:   CIRCUIT
  Commonwealth of Kentucky
  Court of Justice Courts.ky.gov                                                         County: JEFFERSON Circuit
  CR 4.02; Cr Official Form 1                     CIVIL SUMMONS


 Plantiff, WILSON, HILLARY VS. MCKEESON CORPORATION ET AL, Defendant


    TO: CORPORATION SERVICE COMPANY
        421 WEST MAIN STREET
        FRANKFORT, KY 40601
 Memo: Related party is MCKEESON CORPORATION

The Commonwealth of Kentucky to Defendant:
MCKEESON CORPORATION

   You are hereby notified that a legal action has been filed against you in this Court demanding relief as shown on
the document delivered to you with this Summons. Unless a written defense is made by you or by an attorney
on your behalf within twenty (20) days following the day this paper is delivered to you, judgment by default may be
taken against you for the relief demanded in the attached complaint.

The name(s) and address(es) of the party or parties demanding relief against you or his/her (their) attorney(s) are shown on the   cT
document delivered to you with this Summons.                                                                                       8
                                                                                                                                   s
                                                                                                                                   z
                                                                                                                                   O
                                                                     4. fife lek                                                   so
                                                         Jefferson Circuit Clerk
                                                         Date: 4/15/2021                                                           co
                                                                                                                                   (O

                                                                                                                                   c5
                                                                                                                                   X
                                                                                                                                   o
                                                                                                                                   O)
                                                                                                                                   J5
                                                                                                                                   O)
                                                                                                                                   c
                                                                                                                                   Ju
                                                                                                                                   w
                                                 Proof of Service                                                                  e
                                                                                                                                   CL


   This Summons was:

   Served by delivering a true copy and the Complaint (or other initiating document)

      To:

   Not Served because:
                                                                                                                                   5
                                                                                                                                   o
                                                                                                                                   o
                                                                                                                                   o
   Date:                           20                                                                                              'o
                                                                                              Served By
                                                                                                                                   s
                                                                                                                                   g
                                                                                                                                   o
                                                                                                  Title
Summons ID: @00000971989
CIRCUIT: 21-CI-002219 Certified Mail



                                                                                                  eFiled
WILSON, HILLARY VS. MCKEESON CORPORATION ET AL


iiiiiiHiuiiiniDiiiDiiiiiiiiiiiiHiiiiiiin              Page 1 of 1
                Case 3:21-cv-00313-CHB Document 1-2 Filed 05/18/21 Page 3 of 14 PageID #: 9



            CORPORATE CREATIONS
                Registered Agent • Director • Incorporation
Corporate Creations Network Inc.
801 US Highway 1 North Palm Beach, FL 33408

                   REMX, LLC                                                                                                                          04/20/2021
                   Joan Korowitz Office Manager/Paralegal
                   EmployBridge Holding Company
                   1040 Crown Pointe Pkwy
                   Ste 1040
                   Atlanta GA 30338




SERVICE OF PROCESS NOTICE
The following is a courtesy summary of the enclosed document(s). ALL information should be verified by you.                                                           Item: 2021-1717

Note: Any questions regarding the substance of the matter described below, Including the status or how to respond, should be
directed to the contact set forth in line 12 below or to the court or government agency where the matter is being heard. IMPORTANT:
All changes or updates to the SOP contact individuals or their contact information must be submitted in writing to
SOPcontact@corpcreations.com. Any changes will become effective upon written confirmation of Corporate Creations.


 1.                            Entity Served:             REMX, LLC

 2.                           Title of Action:            Hillary Wilson vs. McKesson Corporation and Remx, LLC

 3.                 Document(s) Served:                  KCOJ eFiling Cover Sheet
                                                         Civil Summons
                                                         Complaint and Jury Demand
                                                         Notice of Appearance

 4.                           Court/Agency:              Jefferson Circuit Court

 5.                            State Served:             Kentucky

 6.                           Case Number:               21-C-002219

 7.                                Case Type:            Discrimination

 8.                    Method of Service:                Certified Mail

9.                           Date Received:              Monday 04/19/2021

 10.                          Date to Client:            Tuesday 04/20/2021

 11.        # Days When Answer Due:                      20                                     CAUTION; Client is solely responsible for verifying the accuracy of the estimated Answer Due
                    Answer Due Date:                     Sunday 05/09/2021                      Date. To avoid missing a crucial deadline, we recommend immediately confirming In writing
                                                                                                with opposing counsel that the date of the service in their records matches the Date Received.

 12.                             Sop Sender:             Biesecker Dutkanych & Macer, LLC
               (Name, Clly, State, and Phene Number)     Indianapolis, IN
                                                         317-991-4765

13.               Shipped To Client By:                  Email Only with PDF Link

14.                     Tracking Number:

15.                              Handled By:             181

16.                                       Notes:         Also Attached:
                                                         * Civil Summons
NOTE: This notice and the information above is provided for general informational purposes only and should not be considered a legal opinion. The client and their legal
counsel are solely responsible for reviewing the service of process and verifying the accuracy of all information. At Corporate Creations, we take pride in developing systems
that effectively manage risk so our clients feel comfortable with the reliability of our service. We always deliver service of process so our clients avoid the risk of a default
judgment. As registered agent, our role is to receive and forward service of process. To decrease risk for our clients, it is not our role to determine the merits of whether service
of process is valid and effective. It is the role of legal counsel to assess whether service of process is invalid or defective. Registered agent services are provided by Corporate
Creations Network Inc.
                                                       801 US Highway 1 North Palm Beach, FL 33408 Tel: (561) 694-8107 Fax: (561) 694-1639
                                                                                   www.CorporateCreations.com
     Case 3:21-cv-00313-CHB Document 1-2 Filed 05/18/21 Page 4 of 14 PageID #: 10


                                                             IlllUllillllll
David L. Nicholson, Jefferson Circuit Clerk
600 West Jefferson Street
Louisville, KY 40202-4731



                                         CORPORATE CREATIONS NETWORK, INC
                                         101 NO. SEVENTH STREET
                                         LOUISVILLE, KY 40202

                                                                                                                         ©



                                                                                                                          s
                                                                                                                          o
                                                                                                                         5
                                                                                                                         §
                                                                                                                         §


                                                                                                                          1
                                                                                                                         Q.




                                                 KCOJ eFiling Cover Sheet


Case Number: 21-CI-002219
Envelope Number: 3382246
                                                                                                                         s
Package Retrieval Number: 338224623070253@00000971990                                                                    □
Service by: Certified Mail
Service Fee: $ 0.00                                                                                                      §
Postage Fee: $12.71
                                                                                                                         3


The attached documents were generated via the Kentucky Court of Justice eFiling system. For more
information on eFiling, go to http://courts.ky.gov/efiling.
                                                                                                                         I
                                                                                                                         I
                                                                                                                          .?•

                                                                                                                         EL’




                                                                                                                         2
                                                                                                                         S
                                                                                                                         o



                                                                                                                         5
                                                                                                                         o

                                                                                                                         ©


                                                                                                                          a
                                                                                                                         .(X



                                                            Page 1 of 1                Generated: 4/1672021 9:58:42 AM
        Case 3:21-cv-00313-CHB Document 1-2 Filed 05/18/21 Page 5 of 14 PageID #: 11


 AOC-E-105           Sum Code: Cl
 Rev. 9-14                                                                              Case#: 21-CI-002219
                                                                                        Court:   CIRCUIT
  Commonwealth of Kentucky
  Court of Justice   Courts.ky.gov                                                      County: JEFFERSON Circuit
  CR 4.02; Cr Official Form 1                    CIVIL SUMMONS

Plantiff, WILSON, HILLARY VS. MCKEESON CORPORATION ET AL, Defendant

                                                                                                                                   o
                                                                                                                                   T’"


    TO: CORPORATE CREATIONS NETWORK, INC                                                                                           g
           101 NO. SEVENTH STREET                                                                                                   Q

                                                                                                                                   8
            LOUISVILLE, KY 40202                                                                                                   o
                                                                                                                                   o
Memo: Related party is REMX LLC                                                                                                    g;
                                                                                                                                   g
                                                                                                                                   a.
The Commonwealth of Kentucky to Defendant:
REMX LLC

   You are hereby notified that a legal action has been filed against you in this Court demanding relief as shown on
the document delivered to you with this Summons. Unless a written defense is made by you or by an attorney
on your behalf within twenty (20) days following the day this paper is delivered to you, judgment by default may be
taken against you for the relief demanded in the attached complaint.
The name(s) and address(es) of the party or parties demanding relief against you or his/her (their) attorney(s) are shown on the
document delivered to you with this Summons.                                                                                       S
                                                                                                                                   a
                                                                                                                                   rU
                                                                                                                                   O

                                                                                                                                   z
                                                                                                                                   o
                                                                                                                                   '.n

                                                                                                                                   §
                                                         Jefferson Circuit Clerk
                                                         Date: 4/15/2021                                                           *
                                                                                                                                   S')
                                                                                                                                   z



                                                                                                                                   I
                                                                                                                                   v-
                                                                                                                                   £

                                                 Proof of Service                                                        l.
                                                                                                                                   XL>


   This Summons was:

   Served by delivering a true copy and the Complaint (or other initiating document)
                                                                                                                        To:

   Not Served because:

   Date:                             ,20                                                                                           i
                                                                                                                                   o
                                                                                             Served By


                                                                                                 Title
                                                                                                                                   I
                                                                                                                                   &
Summons ID: 338224623070253@00000971990
CIRCUIT: 21-CI-002219 Certified Mail                                                                                               CL




                                                                                                 eFiled
WILSON. HILLARY VS. MCKEESON CORPORATION ETAL


l■MlllllMln■lunlllll                                  Page 1 of 1
                                                          *
  Case 3:21-cv-00313-CHB Document 1-2 Filed 05/18/21 Page 6 of 14 PageID #: 12

                       21 CI-002219    04/15/2021            David L. Nicholson, Jefferson Circrt Cfc.r'




         CASE NO.                                             COMMONWEALTH OF KENTUCKY
                                                                  JEFFERSON CIRCUIT COURT
                                                                                 DIVISION



         HILLARY WILSON,                                                                    PLAINTIFF       g
                                                                                                           '6
                                                                                                           o
                                                                                                           g
                v.                                                                                         g

         MCKESSON CORPORATION and                                                                          a.
         REMX, LLC,                                                                      DEFENDANTS

                                                      ****

                                      COMPLAINT AND I URY DEMAND

                                        I.     NATURE OF THE CASE
                                                                                                           I
                                                                                                           rj

                1.     This is an action brought by Plaintiff, Hillary Wilson ("Wilson"), by               e.
                                                                                                           o
         counsel, against Defendants, RemX LLC ("RemX Staffing") and McKesson Corporation
                                                                                                           s6
         ("McKesson") (collectively "Defendants"), for violating the Kentucky Civil Rights Act.
                                                                                                            a
                                                                                                           in
                                                                                                           ’z


                                                II.   PARTIES                                              2
                                                                                                           I
                2.     Wilson, at all times relevant to this litigation, resided within Jefferson
                                                                                                           I
         County.                                                                                           ,CL'



                3.     McKesson Corporation is a Foreign Corporation licensed to do business in

         the State of Kentucky.


                4.     RemX Staffing is a is a Foreign Limited Liability Company licensed to do
                                                                                                           g
                                                                                                           S
         business in tire State of Kentucky.                                                               ■5


                                                                                                           I
                                                                                                           1
                                                                                                           Q.


"Pt ci                21-CI-002219     04/15/2021            David L. Nicholson, Jefferson Circuit Clerk
   Case 3:21-cv-00313-CHB Document 1-2 Filed 05/18/21 Page 7 of 14 PageID #: 13

"dud                     21-CI-002219    04/15/2021        David L. Nicholson. Jrdfers'-.n Ckctiit Cork




                   5.    The events that form the basis of this Complaint occurred in Jefferson

         County, Kentucky.

                   6.    The Plaintiff's damages exceed the minimum jurisdictional threshold for
                                                                                                          o


         this Court.                                                                                      §
                                                                                                          c
                                                                                                          2
                   7.    Defendant is an "employer" as that term is defined by KRS344.030(2).             g
                                                                                                          &
                                                                                                          S
                   8.    At all times relevant to this action, Wilson was an "employee" as that term
                                                                                                          CL



         is defined by KRS344.030(5).

                                        IV.    FACTUAL ALLEGATIONS

                   9.    On or about November 10,2019, Wilson was hired by RemX Staffing and

         placed at McKesson Corporation as a Case Manager.                                                s
                   10.   At the time of her placement, Wilson was informed that after 90 days, she
                                                                                                          I
                                                                                                          Ie
         would become a regular full-time employee of McKesson as long as there were no                   z
                                                                                                          <
                                                                                                          to

         issues.
                                                                                                          c
                                                                                                          x
                   11.   On or about February 10, 2020, Wilson completed her 90 days with perfect         &
                                                                                                          3
         attendance and without any issues. Wilson was informed by Cathy Pickett, RemX's On-              i
         Site Lead that she would have to wait an additional 30 days because McKesson was not             s
         hiring at the moment.

                   12.   On or about March 10, 2020, Wilson learned her daughter was ill. For the

         first time, Wilson requested the day off to care for her daughter. Pickett approved              3
                                                                                                          o

         Wilson's request.                                                                                g
                                                                                                          o
                                                                                                          o
                                                                                                          g
                                                                                                          o
                                                                                                          CT


                                                                                                          1
'•iled                   21-CI-002219   04/15/2021        David L. Nicholson,. Jefferson        t Clerk
  Case 3:21-cv-00313-CHB Document 1-2 Filed 05/18/21 Page 8 of 14 PageID #: 14

                        21-CI-002219   04/15/2021        David L. Nicholson, Jefferson Circuit Clerk




               13.      Wilson followed up with Traci (Last Name Unknown) that evening to

        report that she would be able to return the following day. Tracy told Wilson to stay

        home with her daughter and not to come into work.
                                                                                                        <7-

               14.      On or about March 12, 2020, Defendant contacted Wilson and informed             I
                                                                                                        o
                                                                                                        0
        her that her assignment had ended and that she should not return to the location.               5
                                                                                                        g
                                                                                                        g
               15.      Wilson's employment was terminated because RemX and McKesson                    CJ
                                                                                                        5
                                                                                                        S
        believed that she and/or her daughter had tested positive for COVID-19.

               16.      Following the end of her assignment, RemX did not offer Wilson any

        further assignments.

                                         V.     CAUSES OF ACTION

               17.      Paragraphs one (1) through sixteen (16) of Wilson's Complaint are hereby
                                                                                                        I
                                                                                                        o
                                                                                                        G
                                                                                                        g
        incorporated.
                                                                                                        §
               18.      Defendant violated Wilson's rights as protected by the Kentucky Civil           *
                                                                                                        'A
        Rights Act by discriminating against her because of her actual or perceived disability.         6I

               19.      Defendant's actions were intentional, willful and in reckless disregard of
                                                                                                        I
                                                                                                        *
        Wilson's rights as protected by Kentucky law.                                                   £
                                                                                                        CL


               20.      Wilson has suffered and continues to suffer harm as a result of Defendant's

        unlawful actions.

                                         VI.    REQUESTED RELIEF

               WHEREFORE, Plaintiff, Hillary Wilson, by counsel, respectfully requests that             Ig
                                                                                                        o
        this Court find for Plaintiff and:                                                              5
                                                                                                        g
                                                                                                        g
               1.       Permanently enjoin Defendant from engaging in any employment policy
                                                                                                        f
                                                                                                        Q.


cJer!                 21-CI-002219     04/15/2021        David L. Nicholson,, Jefferson Circuit Clerk
   Case 3:21-cv-00313-CHB Document 1-2 Filed 05/18/21 Page 9 of 14 PageID #: 15

                        21 -CI-002219   04,'15/2021          David L. Nicho’son, Jefferson Circuit C1erk




         or practice that discriminates against any employee on the basis of his/her disability;

                2.      Reinstate Plaintiff to the position, salary, and seniority level she would

         have enjoyed but for Defendant's unlawful employment actions, or award her front pay

         in lieu thereof;                                                                                  §
                                                                                                           g
                                                                                                            o
                3.      Order that the Plaintiff be awarded any back pay she would have earned,            g

         including fringe benefits, with related monetary benefits and interest thereon, absent
                                                                                                           1
                                                                                                           £
         Defendant's unlawful acts;

                4.      Award the Plaintiff compensatory damages, consequential damages, and

         lost wages and benefits in an amount sufficient to compensate Plaintiff for the damages

         caused by the Defendant's wrongful actions;
                                                                                                           iy’
                                                                                                           s
                5.      Award the Plaintiff her attorney fees, litigation expenses and costs               g
                                                                                                           y;
                                                                                                           Z

         incurred as a result of this action;                                                              s
                                                                                                           s
                7.      Award the Plaintiff pre- and post-judgment interest on all sums                    <z
                                                                                                           3
                                                                                                           cr

         recoverable;                                                                                      °
                8.      Grant such other relief as may be just and proper.                                 t
                                                                                                           £’


                                                                                                           a.-
                                                Respectfully submitted,

                                                /s/ Andrew Dutkanych______________
                                                Andrew Dutkanych
                                                BIESECKER DUTKANYCH & MACER, LLC
                                                144 North Delaware Street                                  o
                                                Indianapolis, IN 46204                                     o
                                                                                                           o
                                                Telephone; (317) 991-4765                                  *5
                                                Facsimile:    (812) 424-1005                               o
                                                                                                           g
                                                Email: ad@bdlegal.com                                      g
                                                                                                           c;
                                                                                                           J
                                                                                                           £
                                                                                                           a.
f ilcd                  21-CI-002219    04/15/2021          David L. Nicholson, Jefferson Circui*
  Case 3:21-cv-00313-CHB Document 1-2 Filed 05/18/21 Page 10 of 14 PageID #: 16

•‘kin J                21-CI-002219   04/15/2021           David L. Nichelson. Jefferson Circuit Clerk




                                             Attorneys for Plaintiff, Hillary Wilson




                                                                                                          a
                                                                                                          O
                                                                                                          o
                                       DEMAND FOR JURY TRIAL                                              o
                                                                                                          c

                The Plaintiff, Hillary Wilson, by counsel, respectfully requests a jury trial as to all
                                                                                                          o
                                                                                                           w




          issues deemed so triable.
                                                                                                          £



                                             Respectfully submitted,

                                             /$/ Andrew Dutkanych______________
                                             Andrew Dutkanych
                                             BIESECKER DUTKANYCH & MACER, LLC                             g
                                             144 North Delaware Street                                    R
                                             Indianapolis, IN 46204
                                             Telephone: (317) 991-4765
                                                                                                          5
                                             Facsimile:    (812) 424-1005
                                             Email: ad@bdlegal.com                                        <
                                                                                                          Z)
                                                                                                          w
                                                                                                          z
                                             Attorneys for Plaintiff, Hillary Wilson                      $
                                                                                                          I
                                                                                                          {
                                                                                                          a.-




                                                                                                          i
                                                                                                          ■5

                                                                                                          i
                                                                                                          o

                                                                                                          s
                                                                                                          tL

 kerf                  21-Cl-002219   04/15/2021           David L. Nicholson. Jefferson Circuit Clerk
 Case 3:21-cv-00313-CHB Document 1-2 Filed 05/18/21 Page 11 of 14 PageID #: 17

 sled                21-Cl-002219   04/15/2021            David L. Nicholson, .;,.-'*erson Ch.ctd! Clerk




        CASE NO.                                           COMMONWEALTH OF KENTUCKY
                                                               JEFFERSON CIRCUIT COURT
                                                                              DIVISION


        HILLARY WILSON,                                                                   PLAINTIFF        o

                                                                                                           1
                                                                                                           o
                                                                                                            o

              v.                                                                                           s
                                                                                                           s
        MCKESSON CORPORATION and
        REMX, LLC,                                                                     DEFENDANTS          1
                                      NOTICE OF APPEARANCE
              To the Clerk of this Court and all parties of record:
               Enter my appearance as counsel for the Plaintiff, Hillary Wilson, in the above­
        captioned cause of action.
                                                                                                           £
              I certify that I am admitted to practice in this court.                                      £
                                                                                                           0
                                                                                                           </)

                                           Respectfully submitted,                                         <
                                                                                                           tn

                                            /s/ Andrew Dutkanych____________ __                            .!
                                            Andrew Dutkanych                                                a
                                            BIESECKER DUTKANYCH & MACER, LLC                               1
                                            144 North Delaware Street                                       S'
                                            Indianapolis, IN 46204
                                            Telephone: (317) 991-4765                                      i
                                                                                                           a.-

                                          • Facsimile:    (812) 424-1005
                                            Email: ad@bdlegal.com

                                           Attorneys for Plaintiff, Hillary Wilson



                                                                                                           i
                                                                                                           o


                                                                                                           i
                                                                                                           o


                                                                                                           %
                                                                                                           2
                                                                                                           £L


Filed                21-CI-002219   04/15/2021           David L. Nicholson.! Jefferson Circuit Cl«.rk
   Case 3:21-cv-00313-CHB Document 1-2 Filed 05/18/21 Page 12 of 14 PageID #: 18

        Fik-d                   21-CT-002 219       04 15'2021         David L. Nicholson. .Wferw. Chtuii C’krk

  AOC-105                Doc. Code: Cl                                                   Case No.
  Rev. 1-07
  Page 1 of 1                                                                            Court           Circuit I   I District
  Commonwealth of Kentucky
  Court of Justice www.courts.ky.gov                                                     County     Jefferson
  CR 4.02; CR Official Form 1                           Civil Summons

                                                                                                                PLAINTIFF

        HILLARY                                                   WILSON                                                           O



                                                                                                                                   I
                                                                                                                                   c

                                                                                                                                   1
                                                                                                                                   o
VS.                                                                                                                                a
                                                                                                                DEFENDANT          s
                                                                                                                                   a
      MCKESSON CORPORATION
      6535 N STATE HIGHWAY 161

      Irving                              Texas                         75039


Service of Process Agent for Defendanf:                                                                                                n
                                                                                                                                  o
 Corporation Service Company                                                                                                      *
421 WEST MAIN STREET
                                                                                                                                  5
                                                                                                                                  V)

Frankfort                                                                     Kentucky                    40601                   3
THE COMMONWEALTH OF KENTUCKY
TO THE ABOVE-NAMED DEFENDANT(S):

         You are hereby notified a legal action has been filed against you in this Court demanding relief as shown on             §
the document delivered to you with this Summons. Unless a written defense is made by you or by an attorney on
your behalf within 20 days following the day this paper is delivered to you, judgment by default may be taken against you
for the relief demanded in the attached Complaint.
                                                                                                                                  1
                                                                                                                                  .3
        The name(s) and address(es) of the party or parties demanding relief against you are shown on the document^
delivered to you with this Summons.
                                                                                                                                  I
Date:                             . 2.                                                                                 Clerk
                                                           By:                                                           DC.



                                                                                                                                  o
                                                   Proof of Service                                                               o
                                                                                                                                  o
      This Summons was served by delivering a true copy and the Complaint (or other initiating document) to:                       O
                                                                                                                                  0*
                                                                                                                                  s
      this        day of                   .i 2.                                                                                  o
                                                                                                                                  o
                                                                 Served by:
                                                                                                                                  J?
                                                                                                                                  r;
                                                                                                                                  X


      FileO                   21 CT-002219         04 15 2'>21        David L Xkbulson.
                                                                                   t
                                                                                        Jvffersos Ctrcuir-Ckrk
   Case 3:21-cv-00313-CHB Document 1-2 Filed 05/18/21 Page 13 of 14 PageID #: 19

        Fm<                     21 <      210        04 15 2021          David L. Nicholson. Jefferson Ciivuii Cktk

  AOC-105                Doc. Code: Cl                                                    Case No.
  Rev. 1-07
  Page 1 of 1                                                                             Court      [✓] Circuit I | District
  Commonwealth of Kentucky
  Court of Justice www.courts.ky.gov                                                      County
  CR 4.02; CR Official Form 1                           Civil Summons

                                                                                                               PLAINTIFF

        HILLARY                                                    WILSON
                                                                                                                                 a
                                                                                                                                 §
                                                                                                                                 15
                                                                                                                                 c
                                                                                                                                 s
                                                                                                                                 §
                                                                                                                                 o
VS.
                                                                                                               DEFENDANT
                                                                                                                                 f
      REMX LLC                                                                                                                   a.

      1040 CROWN POINTE PARKWAY
      SUITE 1040
      ATLANTA                              Georgia                        30338


Service of Process Agent for Defendant:
CORPORATE CREATIONS NETWORK, INC                                                                                                 §
101 NO. SEVENTH STREET
                                                                                                                                 §
LOUISVILLE                                                                     Kentucky              Q 40202                    o
THE COMMONWEALTH OF KENTUCKY                                                                                                    <
                                                                                                                                tn
                                                                                                                                -J
TO THE ABOVE-NAMED DEFENDANT(S):

         You are hereby notified a legal action has been filed against you in this Court demanding relief as shown on
the document delivered to you with this Summons. Unless a written defense is made by you or by an attorney on
                                                                                                                                .1
your behalf within 20 days following the day this paper is delivered to you, judgment by default may be taken against you       I
for the relief demanded in the attached Complaint.

        The name(s) and address(es) of the party or parties demanding relief against you are shown on the document-''           £
                                                                                                                                Or
delivered to you with this Summons.

Date:                             , 2.
                                                           By:                                                          D.C.




                                                   Proof of Service
      This Summons was served by delivering a true copy and the Complaint (or other initiating document) to:                    i
                                                                                                                                o

      this        day of                    2.
                                                                  Served by:
                                                                                                                                I
                                                                                                                                *
                                                                                                                                a.

      Filed                   21-CLW2219         04 15'2021            David L. Xie ho Ison Jefferson Circuit-t k.k
Case 3:21-cv-00313-CHB Document 1-2 Filed 05/18/21 Page 14 of 14 PageID #: 20




                             APR 1 9 2921
